FILED
                           NOT FOR PUBLICATION                              DEC 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30058

              Plaintiff-Appellee,                D.C. No. 2:08-cr-00044-JLQ

 v.
                                                 MEMORANDUM*
ALBERTO BARRAGAN, a.k.a. Luis
Alberto Barragan,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                  Justin L. Quackenbush, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Alberto Barragan appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Barragan contends that he is entitled to a sentence reduction under

Amendment 782. The district court determined that Barragan was not eligible for a

sentence reduction because his sentence was based on the parties’ Federal Rule of

Criminal Procedure 11(c)(1)(C) plea agreement, rather than a Guidelines range that

had been lowered by Amendment 782. It also concluded, however, that even if

Barragan were eligible for a sentence reduction, he was not entitled to one under

the 18 U.S.C. § 3553(a) sentencing factors. Assuming without deciding that our

recent decision in United States v. Davis, 825 F.3d 1014 (9th Cir. 2016) (en banc),

renders the district court’s eligibility determination erroneous, we nonetheless

affirm. The district court did not abuse its discretion when, after evaluating

Barragan’s post-sentencing conduct and his sentencing exposure at the time of his

conviction, it concluded that a 150-month sentence remained appropriate. See

U.S.S.G. § 1B1.10 cmt. n. 1(B); United States v. Lightfoot, 626 F.3d 1092, 1095-

96 (9th Cir. 2010).

      AFFIRMED.




                                          2                                      15-30058